a

Case 3:21-cr-00005-GMG-RWT Document 1-2 Filed 03/01/21 Page 1of3 PagelD #: 8

Case 5:19-cr-00037-EKD-JCH Document1 Filed 11/22/19 Page1of3 Pageid#: 1
FILED INOPEN COURT
DATE. \\\Qal\9

 

 

BY \
DEPUTY CLERK
UNITED STATES DISTRICT COWRRRISONBURG DIVISION, W.D. of VA
FOR THE
WESTERN DISTRICT OF VIRGINIA
HARRISONBURG DIVISION
UNITED STATES OF AMERICA ) INFORMATION
)
) Case No. S!\ACROOOSD
v. )
) In Violation of:
)
AMY JOY HANSEN ) 18 U.S.C. § 1343

The United States Attorney charges that:

1. At all times material to this Information, Firstline Safety Management, tne.
(“Firstline”) was located at 210 S. Braddock Street, Suite 100, Winchester, Virginia, which is
located in the Western Judicial District of Virginia. Firstline provides safety services to |
construction companies, including job site inspections, accident fatality investigations, safety
training and similar other tasks. It has been in business since 1986.

Zs Amy Joy HANSEN (“HANSEN”) worked for F irstline beginning on August 1,
2001. Her last day of work was November 6, 2018. HANSEN sR in an administrative
position and then served as office manager for more than ten years. HANSEN’s duties include
managing the office and office personnel, ordering training supplies, various aspects of OSHA
training courses, requesting information from and sending information to clients, and responding
.to client calls and forwarding those calls to the necessary personnel. With reoard to business

finances, her duties included downloading credit card statements, coding purchases for

USAO No, 2019R00021
a

Case 3:21-cr-00005-GMG-RWT Document 1-2 Filed 03/01/21 Page 2 of 3 PagelD #: 9
Case 5:19-cr-00037-EKD-JCH Document1 Filed 11/22/19 Page 2of3 Pageid#: 2

bookkeeping purposes, and sending invoices to another inaiividiiel who handled payroll and
accounting.

3: At all times material to this Information, Firstline utilized five access devices: a
credit card for purchases at the Staples office supply store, account number ending in 0534 |
(“Stapes Card”); two credit cards issued by Elan Financial Services, account numbers ending in
0198 and 8654 (collectively as “Elan Cards”), a division of U.S. Bancorp; and two Visa cards
issued by the Bank of Clarke County, account number eriding in 6302 and 6310 (collectively as
“Visa Cards”). |

The Scheme and Artifice to Defraud

4. From January 2016 through November 2018, HANSEN devised, and intended to
devise, a scheme and artifice to defraud Firstline Safety Management, Inc., and to obtain money
and property by means of materially false and fraudulent pretenses, representations and promises.

Purpose of the Scheme and Artifice to Defraud |

5. A purpose of the scheme and artifice was to obtain money and property through

the use of certain access devices ticlonging to First Line in order to enrich HANSEN.
_ Manner and Means

6. In furtherance of the scheme, HANSEN would use the access devices noted in
paragraph 3 of this Information to make unauthorized personal purchases on these accounts.
HANSEN had access to these access devices as a result of her employment with Firstline. When
the credit card statements were received by Firstline, and in attempt to avoid detection, HANSEN
would alter the statements to make it appear that the unauthorized charges were legitimate
charges from vendors commonly used by Firstline. HANSEN would then forward the altered

statement to others in the company for payment.

USAO No. 2019R00021
Case 3:21-cr-00005-GMG-RWT Document 1-2 Filed 03/01/21 Page 3 of3 PagelD #: 10

Case 5:19-cr-00037-EKD-JCH Document1 Filed 11/22/19 Page 30f 3 Pageid#: 3

vad

7.

On or between the dates sent forth below, in Winchester, Virginia, and elsewhere,

Amy Joy HANSEN, for the purpose of executing the scheme described above, caused to be

transmitted by means of wire communication in interstate commerce the signals and sounds

 

 

 

 

 

 

 

 

 

 

 

described below:
ACCESS ACCOUNT DATE RANGE UNAUTHORIZED
DEVICE NUMBER
CHARGES
Elan Card Accounts ending in| January 2016 through | $216,672.95
Services 0198 and 8654) —_| December 2017
Bank of Clarke| Accounts ending in} December 2017 $5,925.61
County 6302 and 6310 through November
_ 2018
Staples Account ending in | October 2018 through $6,501 29
0534 November 2018

TOTAL | $229,099.81

8. All in violation of Section 1343 of Title 18, of the United States Code.

Date: Wovenhe, 25, 2O1FG

USAO No. 2019R00021

 

Showa T. Ldn \uy a
THOMAS T. CULLEN pu
UNITED STATES ATTORNEY .
